Citation Nr: 0001218	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-47 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for colon cancer due to 
exposure to asbestos.  

2.  Entitlement to service connection for a cardiac 
disability to include hypertension.  

3.  Entitlement to an earlier effective date prior to April 
14, 1997 for the assignment of a 100 percent evaluation for 
defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In April 1997, the Board granted service connection for 
defective hearing and denied entitlement to service 
connection for a pulmonary disability due to exposure to 
asbestos.  The Board remanded the two remaining issues, which 
are listed on the first page of this decision to the RO for 
additional development.  While the case was in remand status, 
in September 1997, the RO granted a 50 percent evaluation for 
defective hearing effective from July 1, 1993.  In September 
1998, the RO increased the veteran's evaluation for defective 
hearing to 100 percent, effective April 14, 1997.  The 
veteran disagreed with the effective date in September 1998, 
and a Statement of the Case was issued in March 1999.  A 
substantive appeal was received in April 1999.  The case has 
been returned to the Board and is ready for further review.  

The Board notes that in his July 1993 claim, the veteran 
stated that he was claiming service connection for 
hypertension brought on by his exposure to all the side 
effects caused by his military service.  The veteran is 
service-connected for post-traumatic stress disorder.  The 
Board construes the veteran's statement as an informal claim 
of entitlement to secondary service connection for 
hypertension and the matter is referred to the RO for 
consideration.  



FINDINGS OF FACT

1.  On the issue of entitlement to an earlier effective date, 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.  

2.  The claims of entitlement to service connection for colon 
cancer due to exposure to asbestos and entitlement to service 
connection for a cardiac disability to include hypertension 
are not plausible.  

3.  A claim for an increased rating for defective hearing was 
received in April 1997, and it is not factually ascertainable 
that the veteran's defective hearing had increased in 
disability to the degree that a 100 percent rating is 
warranted prior to that time.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for colon 
cancer due to exposure to asbestos and entitlement to service 
connection for a cardiac disability to include hypertension 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an effective date prior to April 14, 
1997 for a 100 percent disability rating for defective 
hearing have not been met. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for colon cancer due to 
asbestos exposure, and for a cardiac condition to include 
hypertension.  He also seeks an earlier effective date for 
the assignment of a 100 percent evaluation for defective 
hearing. 

The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for colon problems.  The veteran's 
February 1946 re-enlistment examination report shows his 
blood pressure to be130/90, and when taken again in 3 
minutes, it was noted to be 130/90.  His hearing was noted to 
be 15/15, bilaterally in February 1946.  At separation in 
December 1947, examination of the abdomen and pelvis was 
normal, as was examination of the cardiovascular system.  
Blood pressure was recorded as 119/69 and 125/71 after three 
minutes.  His hearing was 15/15, bilaterally by whispered 
voice.  

Private medical records show that in December 1988, the 
veteran underwent an audiometric examination at the Grand 
Island Ear Nose and Throat Clinic.  The pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
80
90
LEFT
60
70
90
95
100

Private medical records show a finding of hypertension in 
January 1993.  It was indicated in February 1993 that the 
veteran was taking medication for hypertension, and his 
reading was 170/110.  In a June 1993 letter, William M. 
Sandy, M. D. reported that he had treated the veteran for 
several years, and that the veteran was nearly deaf and 
required hearing aides.  It was also reported that the 
veteran had severe hypertension, carcinoma of the colon and 
hypertensive heart disease.  There is also a letter dated in 
August 1993 from Dr. Sandy in which he states that the 
veteran was stone deaf from chronic bilateral sensorineural 
hearing loss due to high intensity noise exposure.  

On the VA audiological evaluation in August 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
60
60
70
90
LEFT
--
60
60
70
80

Speech audiometry revealed speech recognition ability of 45 
percent in the right ear and of 48 in the left ear.  Moderate 
sloping to profound sensorineural hearing loss, bilaterally 
was diagnosed.  In September 1993, a VA ear examination 
report shows that there was slight evidence of left ear 
otomycosis, and otalgia was thought to be secondary to left 
TMJ dysfunction.  

On VA hypertension examination in August 1993, blood pressure 
readings were as follows: sitting- 146/90; lying- 130/80; 
standing- 136/88.  It was noted that the veteran had an 
enlarged heart, and the diagnoses were, hypertension, and 
arteriosclerotic cardiovascular disease.  On VA intestine 
examination that same month, history of cancer of the colon 
with resection was found, as was lysis of adhesion bands 
precipitating partial bowel obstruction, treated surgically, 
resolved.  

On VA examination in October 1993, on gastrointestinal 
examination, the examiner found, history of colon cancer, 
successfully resected with subsequent symptoms.  On 
hypertension examination that same month, the examiner found, 
essential hypertension.  In an addendum, the examiner opined 
that the veteran had passive exposure to asbestos in the 
interior of ships and was not in fact exposed to active 
removal or application of the substance.  It was noted that 
the veteran had been diagnosed as having essential 
hypertension for which there is no known etiology.  The 
examiner stated that he could not find substantial evidence 
that would sustain the veteran's claim that his colon cancer 
was directly associated with asbestos exposure and that his 
hypertension was the result of cancer.  

In February 1994, the RO received a letter from Dr. Sandy in 
which he stated, among other things, that he had not 
practiced medicine prior to 1980.  He indicated that he 
therefore was unable to forward any records concerning 
treatment of the veteran for colon cancer for the period 
beginning in 1974.  

In April 1995, the veteran appeared at a personal hearing, 
and gave testimony in support of his claim.  He stated that 
after he was discharged from the military, he was treated for 
hypertension.  He testified that this was within 90 days of 
separation.  He stated that he was treated by a private 
physician whose records had been destroyed.  The veteran 
reported that he slept on a top bunk while in the Navy aboard 
ship next to a pipe covered with asbestos.  He stated that he 
had colon surgery for cancer.  The veteran's son, who stated 
he was 38 years of age, testified that as far back as he 
could remember, his father had a hearing problem.  A complete 
transcript is of record.  

On April 14, 1997, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation based on 
Unemployability.  

On VA general medical examination in May 1997, the examiner 
found that the veteran had hypertension, which was 
controlled; hearing loss in both ears; and was status post 
surgical treatment for cancer of the colon in 1973.  

In September 1997, the RO granted service connection for 
defective hearing, and a 50 percent evaluation was assigned, 
effective from July 1993.  

A private audiogram dated in September 1997 showed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
80
90
110
LEFT
85
85
105
110
110

A VA X-ray report dated in October 1997 showed that the heart 
was within normal limits.  The veteran was examined by VA in 
January 1998.  On general medical examination, an unrelated 
disorder was discussed, and the examiner referred the reader 
back to the May 1997 VA examination report for the rest of 
the examination.  An abnormal EKG was reported.  
Hypertension, hearing loss, bilateral, and arteriosclerotic 
coronary heart disease, manifested by EKG changes were the 
pertinent diagnoses.  On hypertension examination, the 
finding was hypertension, most probably essential, well 
controlled with left ventricular hypertrophy per EKG.  

The veteran underwent a VA audiometric examination in May 
1998.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
105
105
105
LEFT
105
105
105
105
105







Speech audiometry revealed speech recognition ability of 2 
percent in the right ear and of 0 percent in the left ear.

In September 1998, the RO increased the veteran's evaluation 
for his defective hearing to 100 percent, effective from 
April 14, 1997.  


Service Connection

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection are not well 
grounded, and there is no further duty to assist the veteran 
in the development of his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If cancer is manifested to a 
compensable degree within the first post-service year, it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  For the showing of chronic disease in service, there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted in 
service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).


I.  Service connection Colon Cancer due to Asbestos

As to claims seeking service connection for asbestosis or 
other asbestos-related disease, the Board notes that there 
has been no specific statutory guidance with regard to these 
claims, nor has the Secretary promulgated any regulations. 
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos. The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed. Inhalation 
of asbestos fibers can produce fibrosis and tumors. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.

It is also noted in the M21-1, that many people with 
asbestos-related diseases have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease. 
In addition, exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander disease). M21-1, Part 
III, par. 5.13 and Part VI, par. 7.21.

The Court has indicated that, while the veteran, as a lay 
person, was not competent to testify as to the cause of his 
disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  See also McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

The Board notes that the veteran has contended that he 
experienced asbestos exposure during his active service in 
the Navy.  Solely for the purpose of determining the well-
groundedness of his claim, the veteran's contentions are 
deemed credible.  See King v. Brown, 5 Vet. App. 19 (1993).  

However, even conceding that the veteran was exposed to 
asbestos for purposes of determining the well-groundedness of 
his claim, the Board notes that the medical record is 
entirely negative for any evidence of a diagnosis of any 
disability which has been noted to be due to exposure to 
asbestos.  While the veteran has indicated that he has been 
treated for colon cancer, records concerning such treatment 
are not available and the current evidence shows colon cancer 
by history only.  In addition, there is no evidence that this 
claimed disability is related to his claimed asbestos 
exposure.  Further, a VA examiner has reported that there is 
no evidence that would sustain the veteran's claim that his 
colon cancer was directly associated with asbestos exposure.  
Records of treatment for colon cancer in the 1970's are 
unavailable.  Accordingly, there is no evidence to show that 
the veteran's colon cancer was manifested in service or 
within the first post service year.  

The veteran has simply made a contention that he should be 
granted service connection for colon cancer which he has 
stated was caused by asbestos exposure.  As a lay person, he 
is not qualified to offer evidence requiring medical 
expertise.  While the veteran is competent to provide 
evidence of symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v Derwinski, 
2Vet. App. 492 (1992).  Absent medical documentation that the 
veteran had colon cancer which was incurred in service, was 
manifested within the first post service year or was caused 
by exposure to asbestos, the veteran's claim is not well-
grounded.   


II.  Service Connection for a Cardiac Disability to Include 
Hypertension

The Board notes that the veteran had an elevated blood 
pressure reading during service when his blood pressure was 
documented as 130/90 in February 1946.  This finding is 
supported by regulation that the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See, 38 
C.F.R. Part 4, Code 7101, Note (1) (1999).  However, 
thereafter no elevated readings were recorded in the record 
until the 1990's several decades after service.  These are 
too remote in time to reasonably be related to the single 
elevated reading during service.  In addition the veteran has 
not supplied medical confirmation ( a nexus) that his 
currently diagnosed hypertension is related to his military 
service.  While the veteran's representative has argued that 
the veteran's hypertension is chronic, as noted above, 
notwithstanding the veteran's showing of an inservice 
elevated reading, and his statements of post-service 
continuity of symptomatology, medical expertise is required 
to relate his disability etiologically to his post-service 
symptoms. Savage, supra; Caluza v. Brown, 7 Vet. App. 498 
(1995); at 506.  

The Board has considered the veteran's statements regarding 
this disability.  While the veteran is competent to provide 
evidence of symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v Derwinski, 
2Vet. App. 492 (1992).  
 
In regards to both of the service connection issues, the 
veteran is free at any time in the future to submit evidence 
in support of his claims.  Medical records of complaints and 
treatment in service or shortly thereafter would be helpful 
in establishing well-grounded claims, as well as medical 
opinion linking any current findings with the veteran's 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


Earlier Effective Date  

In order to evaluate the claim for an earlier effective date, 
the Board has considered the full history of the veteran's 
service-connected defective hearing, as noted above.  

In evaluating the veteran's claim for an earlier effective 
date for a 100 percent rating, the Board notes that the 
effective date of an increased rating shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o) (1999).

In order to determine whether an earlier effective date is 
warranted, the Board must determine whether the schedular 
criteria for a 100 percent evaluation were met earlier than 
that date currently in effect, that is, April 14, 1997.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155 (West 1991). Separate diagnostic codes identify the 
various disabilities.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (1999).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
appellant has Level XI hearing acuity in the right ear, and 
Level XI hearing acuity in the left ear. These numeric 
designations produce a 100 percent disability evaluation. 38 
C.F.R. 4.87, Diagnostic Code 6110. 

Because the veteran's claim for an increased rating was 
received in April 1997, the evidence from within one year 
prior to that claim and up to that is most relevant to the 
claim for an earlier effective date for a 100 percent rating.  
In December 1988, the veteran's audiogram does not reflect 
100 percent disability.  (Code 6106).  There is a statement 
from a private physician noting that the veteran was deaf in 
1993.  VA audiometric examination in August 1993 does not 
show that the veteran's defective hearing disability warrants 
a 100 percent rating.  (Code 6105).  The VA examination 
report of May 1998 reflects readings that support a finding 
of 100 percent disability for defective hearing.  

After careful evaluation of the above-referenced evidence, 
the Board finds that an effective date of April 14, 1997, is 
appropriate for the 100 percent rating, inasmuch as that date 
is the date of the veteran's claim for an increase and there 
is no showing that the disability had increased one year 
prior to that date.  Accordingly, the Board concludes that 
the criteria for an effective date of April 14, 1997 for a 
100 percent disability rating for defective hearing are met, 
and that there is no basis for assigning an effective date 
prior to that time.


ORDER

Service connection for colon cancer due to exposure to 
asbestos is denied.  

Service connection for a cardiac disability to include 
hypertension is denied.  

An effective date prior to April 14, 1997 for a 100 percent 
rating for defective hearing is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

